PER CURIAM.
This is an appeal from an order granting a new trial in a personal injury action. The complaint alleged injuries arising out of an automobile collision at a street intersection in the City of Miami. The jury found for the plaintiff and the trial judge granted the new trial upon four separate grounds as follows:
1. The trial judge’s failure to sustain objection to opinion testimony of a police officer as to which vehicle first entered the intersection.
2. The court’s failure to instruct upon an ordinance which is found to be applicable.
3. The court’s failure to grant a mistrial for certain happenings in the course of the trial which the trial judge concluded may have improperly influenced the jury.
4. The trial judge’s conclusion that the defendant did not receive a fair trial because he was misled upon discovery procedures.
*26In reviewing the grounds designated by the trial judge in his order granting the motion for new trial, we find that those grounds relating to errors in procedure, which deprived one of the parties of a fair trial, are sufficient to support the order appealed.
Affirmed.
HORTON, J., dissents.